Title: To James Madison from Ezra Davis and Others, 31 January 1811 (Abstract)
From: Davis, Ezra
To: Madison, James


31 January 1811, Boston. The memorialists, “Merchants & native citizens of the United states, engaged in a lawfull Commerce, with ports & places in the West Indies,” complain that Henri Christophe, the “present Military & civil chieftain of Cape Henry” in Saint-Domingue, has seized and detained “a large amount” of their property. They enclose a copy of Christophe’s 3 Jan. 1811 general order under which the seizures were made and declare that there is no justification “for this plunder of private property.” They also state that on 6 Oct. 1810 Christophe ordered the arrest of the officers and crews of the eleven American vessels then at Cape Henry and would not permit their departure until 4 Jan. 1811. During this period of detention, many of the vessels were damaged and their crews “arbitrarily detained in consequence of which great numbers sickened, & many of them died.” As “Native Citizens,” they look to their government for redress; but since neither the U.S. nor other nations recognize a legitimate government in Saint-Domingue, the “ordinary course of demanding & obtaining redress for wrongs seems to be impeded.” Such a situation “appears to afford just cause for granting Letters of Marque & Reprisal.” The memorialists also suggest that “the presence of a few Frigates” from the U.S. Navy would be “the means of obtaining indemnity” and preventing future violations.
